TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-21-00581-CV



               Property Design Group, LLC, and Robert T. Jones, Appellants

                                                 v.

                                   Patricia Peterson, Appellee


            FROM THE COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
      NO. C-1-CV-19-001230, THE HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                            MEMORANDUM OPINION

               The clerk’s record in this appeal was due for filing in this Court on March 8,

2022. On May 31, 2022, we notified appellants that no clerk’s record had been filed due to their

failure to pay or make arrangements to pay the trial clerk’s fee for preparing the clerk’s record.

The notice requested that appellants make arrangements for the clerk’s record and submit a status

report regarding this appeal by June 10, 2022. Further, the notice advised appellants that their

failure to comply with this request could result in the dismissal of the appeal for want of

prosecution. To date, appellants have not filed a status report or otherwise responded to this

Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court

may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. See Tex. R. App. P. 37.3(b). In this case, appellants have not
established that they are entitled to proceed without payment of costs. See Tex. R. Civ. P. 145.

Because appellants have failed to pay or make arrangements to pay the clerk’s fee for preparing

the clerk’s record, this appeal is dismissed for want of prosecution.



                                              __________________________________________
                                              Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Prosecution

Filed: June 24, 2022




                                                 2